Citation Nr: 0907182	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-27 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for exogenous 
replacement of thyroid, status post radioactive iodine 
treatment (previously hyperthyroidism).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1998 until May 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a December 2007 
rating decision, the Roanoke, Virginia, RO increased the 
rating to 30 percent, effective on August 12, 2005, his date 
of claim.  The claim was certified for appeal by the Roanoke 
RO.


FINDING OF FACT

The Veteran's exogenous replacement of thyroid, status post 
radioactive iodine treatment has not been manifested by 
emotional instability, tachycardia, and increased pulse 
pressure or blood pressure.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for exogenous replacement of thyroid, status post radioactive 
iodine treatment, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.119, Diagnostic Code 7900 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in September 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice that the 
claimant must show that his condition is worsening.  VA 
informed the Veteran of the specific criteria used to rate 
his disorder in the July 2006 statement of the case.  While 
the Veteran was not advised how effective dates are assigned 
until March 2008 correspondence, the decision below renders 
that error harmless.  The Veteran has stated that he is 
familiar with the Diagnostic Code and felt that his symptoms 
more closely approximated the higher rating.  There is no 
indication that the Veteran was prejudiced in any way from 
lack of notice.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and private medical records.  Although 
this Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate his claim and what the evidence in the claim 
file shows, or fails to show, with respect to his claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Under 38 C.F.R. § 4.119, Diagnostic Code 7900, covering 
hyperthyroidism, a 30 percent rating is warranted for 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  A 60 percent rating is warranted when there is 
evidence of emotional instability, tachycardia, fatigability, 
and increased pulse pressure or blood pressure.

The Veteran believes he is entitled to a rating in excess of 
30 percent for exogenous replacement of thyroid, status post 
radioactive iodine treatment.  He specifically states that a 
60 percent rating is warranted.  The Board disagrees.

Along with his claim, the Veteran submitted and identified 
private records in support of his November 2005 claim.  The 
records provided, however, were dated from 2000 through 2002, 
more than one year prior to his claim for an increase.  
Therefore, they are not applicable as supportive evidence of 
this increased rating claim.

The Veteran was afforded a VA examination in September 2005.  
The Veteran discussed his history of hyperthyroidism.  He 
stated that he was treated with radioactive iodine with good 
results.  He also noted that his symptoms that preceded 
treatment, including chest pain, mood swings, low threshold 
for irritability, and difficulty handling anger, had 
improved.  But see Form 9 (Veteran disputes saying this).  
After treatment with the radioactive iodine, he was then 
placed on a thyroid supplement.  The Veteran reported some 
fatigability, emotional instability, poor memory, sleepiness, 
depression, and slowing of thought over the last six years.  
He was gainfully employed at the local paper mill.  He did 
not claim that his thyroid disorder had affected his general 
body weight.  He reported episodes of heart racing.  

A physical examination showed normal pulse and blood pressure 
readings.  Mild exophthalmos was noted for both eyes.  The 
neck was supple and nontender.  There was no thyromegaly, no 
evidence of any thyroid enlargement causing compression to 
any underlying structures, and no evidence of any thyroid 
enlargement causing any disfigurement of the head and neck.  
There were no bruits or nodes.  A heart examination was 
normal.  A hand tremor was absent.  There was no generalized 
muscle weakness or muscle wasting.  Diagnostic tests showed 
TSH, T-3, and T-4 levels were all in the normal ranges.  The 
physician changed the Veteran's diagnosis of hyperthyroidism 
to exogenous replacement of thyroid after radioactive iodine 
given for treatment of Graves' disease (in 1999).  The 
physician noted "[t]his veteran's medical history and his 
laboratory studies drawn [on September 28, 2005] reveal 
information that is most consistent with the above 
diagnosis."

In August 2006, the Veteran reported to Thomas Tylman, D.O., 
with complaints of chest pains.  His blood pressure was 
recorded at 133/70 and his pulse was 74.  A CT and x-ray of 
the chest were taken with normal results.  Blood tests showed 
an elevated TSH level.  The Veteran was diagnosed with 
hypothyroidism and placed on appropriate medication.  
Significantly, the Veteran is not service connected for 
hypothyroidism.

After the August 2006 files were received, the Veteran's 
rating was increased to 30 percent, effective from the date 
of claim.  The Veteran claims that although he is currently 
on medication, he has still suffers from muscle aches, 
fatigability, and emotional instability.  See April 2008 
statement.

The Board finds that the Veteran's hyperthyroid disability is 
accurately rated at 30 percent.  The Veteran has suffered 
from chest pains, but there has been no diagnosis of a heart 
problem, to include tachycardia.  The Veteran's medical 
records show no increase in either pulse pressure or blood 
pressure.  The record shows that the Veteran had severe 
emotional instability for a period following separation 
before being placed on medication.  Although the Veteran 
reports some depression and anger, his lay statements alone 
are not enough to warrant a finding of "emotional 
instability."  Indeed, no medical records have been 
submitted or identified that would support a current finding 
of emotional instability.  Still, even assuming arguendo that 
the appellant currently suffers from emotional instability 
clinical evidence confirming either an increased pulse 
pressure or an increased blood pressure has not been 
presented.  Such pathology is required to justify the 
assignment of a 60 percent rating.  Hence, the Veteran's 
service connected disorder  does not warrant increased 
evaluation.  For these reasons, the Veteran is not entitled 
to a rating in excess of 30 percent under Diagnostic Code 
7900.

There is no suggestion in the objective record that the 
Veteran's service-connected hyperthyroid disability has 
markedly interfered with his ability to work; nor is there 
any indication that he has required frequent periods of 
hospitalization for the treatment of his hyperthyroidism. 
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

The Board acknowledges that the Veteran and his family firmly 
believe that he is entitled to a higher evaluation for his 
disability, and their assertions have been taken into 
consideration.  A lay person, however, does not have the 
requisite training and expertise to render an opinion on a 
medical matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While the Veteran is competent to report a 
worsening of his symptoms, medical findings showing otherwise 
outweigh his allegations. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 30 percent for exogenous 
replacement of thyroid, status post radioactive iodine 
treatment, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


